Citation Nr: 1108462	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, and if so, whether service connection is warranted for this disorder.  

2.  Entitlement to service connection for bilateral retinitis pigmentosa.  

3.  Entitlement to service connection for a respiratory disorder manifested by breathing problems, to include bronchitis and asthma.  

4.  Entitlement to an initial compensable rating for residuals of a right middle finger laceration.

5.  Entitlement to an initial rating in excess of 10 percent for myofascial strain of the lumbar paraspinal muscles.

6.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, December 2008, and June 2009 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the RO has not yet considered the issue of TDIU and the record contains information that the Veteran is receiving social security disability benefits, in part, due to psychiatric and back disabilities.  Thus, the Board has assumed jurisdiction over this issue as indicated on the title page.

The Board acknowledges that the Veteran expressly claimed service connection for "bronchitis."  However, his claim received in January 2009 notes that he "was treated during the military for coughing . . . and had problems with [his] breathing and lungs."  He also noted that currently uses an inhaler and medication.  The Court has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, there is competent medical evidence that the Veteran is receiving treatment for asthma and that his asthma has, at times, been exacerbated by bronchitis.  Under these circumstances, the Board finds that his claim is more appropriately characterized as service connection for a respiratory disorder manifested by breathing problems, to include bronchitis and asthma.  This is reflected on the title page.

The issues of service connection for degenerative disc disease of the lumbar spine, bilateral retinitis pigmentosa, and respiratory disorder, higher initial ratings for myofascial strain of the lumbar paraspinal muscles and bipolar disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An RO rating decision dated in May 1996 denied a claim of entitlement to service connection for a low back disorder; the Veteran was notified of this decision, filed a notice of disagreement, but did not perfect an appeal following the issuance of a December 1996 statement of the case and May 1997 supplemental statement of the case.

2.  Evidence associated with the claims file since the prior final decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim of service connection for a low back disorder.

3.  The competent and probative evidence is in relative equipoise as to whether the Veteran's residuals of a right middle finger laceration are manifested throughout this appeal by limitation of motion that more nearly approximates a gap of one inch or more between the fingertip and the proximal transverse crease of the palm; scarring of this finger is shown to be superficial and stable, not painful, less than 929 square centimeters, and does not cause additional limitation of motion or limitation of function.  


CONCLUSIONS OF LAW

1.  The May 1996 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an initial 10 percent rating for residuals of a right middle finger laceration have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

As an initial matter, the Board notes that it is granting the full benefit sought on appeal as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disorder.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Turning to the other issue decided herein, the Veteran's claim for a higher initial rating for residuals of a right middle finger laceration arises from his disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Written notice provided by the RO in February 2007 fulfills notice as to the service connection claim for residuals of a right finger injury as required by the provisions of 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Furthermore, this letter was sent to the Veteran prior to the initial adjudication of his claim, including the assignment of an initial disability rating and effective date.  Thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  In this regard, his service treatment records are associated with the claims folder.  The Veteran has stated throughout this appeal that he has not sought treatment for this disability; he has not identified any additional relevant, outstanding records that need to be obtained before deciding this claim.  

The Veteran was afforded multiple VA examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's right finger disability on appeal and contain sufficient discussion as to the functional impact of such disability and its related symptoms on the Veteran's daily life and occupational functioning.  The examination reports also indicate that the Veteran's claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

Claim to Reopen for a Low Back Disorder

Historically, the Veteran filed a claim for a low back disorder that was denied by the RO in May 1996.  The RO notified him of its denial, and the Veteran filed a notice of disagreement.  He did not, however, perfect an appeal following the issuance of a December 1996 statement of the case and May 1997 supplemental statement of the case.  Thus, the May 1996 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

More recently, in January 2007, the Veteran filed to reopen his previously denied claim.  A rating decision dated in September 2007 reflects that the claim was reopened, but that the RO concluded that service connection was still not warranted for a low back disorder.  The Veteran appealed this decision, and in December 2008, the RO issued a rating decision awarding service connection for myofascial strain of the lumbar paraspinal muscles.  It also sent the Veteran a statement of the case denying entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  The Veteran thereafter perfected an appeal as to the issue of service connection for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  

Initially, the Board acknowledges that the RO reopened the Veteran's claim during the pendency of this appeal before denying the underlying claim on its merits.  Presumably, the Veteran did not disagree with the decision to reopen his previously denied claim.  Nevertheless, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  However, if the Board determines that new and material evidence was received sufficient to reopen the claim, it may proceed with a determination on the merits of the claim given that the RO adjudicated such issue in the September 2007 rating decision and the December 2008 statement of the case.  Cf. Hickson v. Shinseki, 23 Vet. App. 294, 399-400 (2010) (holding that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits unless the Board secures a waiver from a claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

At the time of the final prior denial in this matter, the evidence under consideration consisted of service treatment records showing that the Veteran complained of low back problems at various times during service as well as one complaint of left foot numbness.  Diagnoses included "contusion," "muscle strain," and "nerve compression secondary to [illegible]."  The Veteran declined a separation examination, and a March 1983 enlistment examination reflected no history of problems pertaining to the spine.  There was no lay or medical evidence of ongoing problems and a history of laminectomy in 1994 with residual low back pain.  

Since the RO's prior final denial, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains a December 2007 private assessment of the Veteran's lumbar spine in which it is noted that his service treatment records "clearly show onset of low back pain and left foot numbness in 1980 while in the military, and [that] this is consistent with his ongoing complaint [of low back pain and radicular symptoms into the left lower extremity]."  Although the private assessment notes that "[i]t would be helpful to look at records from the early 1990s at the VA to see if they confirm a history of ongoing symptoms," and such records are not contained in the claims file, the Veteran and his sister have submitted competent lay evidence that he has experienced ongoing back problems since service which is presumed credible for purposes of reopening.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

All of the above-discussed evidence was not previously on file at the time of the May 1996 denial and appeal; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it relates to whether there is a causal nexus between the Veteran's in-service low back complaints and left foot numbness and his current degenerative disc disease and radiculopathy.  It also raises a reasonable possibility of substantiating the previously denied claim for service connection such that it is sufficient to trigger VA's duty to obtain further medical evidence to corroborate lay histories provided by the Veteran and his sister and/or obtain a medical opinion regarding a causal relationship.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for a low back disorder is reopened.  




Initial Rating for Residuals of a Right Middle Finger Laceration

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected residuals of a right middle finger laceration.  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disabilities at issue.

By way of background, disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran was awarded service-connected compensation benefits for residuals of a right middle finger laceration by RO rating decision dated in September 2007.  A noncompensable (zero percent) initial disability rating was assigned effective January 23, 2007, the date his claim for compensation was received.  The Veteran disagreed with this initial rating, and this issue is now before the Board for appellate review.  

The RO assigned a noncompensable rating pursuant to Diagnostic Code 7805, which pertains to scars which are not otherwise contemplated by the Rating Schedule.  Effective October 23, 2008, VA revised the criteria for the evaluation of scars.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  A claimant rated under a previous version of the criteria may request review under the most recent criteria.  In this case, the Veteran's initial rating claim preceded October 23, 2008, by more than one year and he has not specifically requested evaluation under the latest revised criteria.  As such, these provisions do not apply to the present appeal.  

Prior to October 23, 2008, Diagnostic Code 7805 provided that scars should be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  As discussed in more detail below, the Veteran does demonstrate some functional limitation as a result of his service-connected laceration.  However, pertinent to Diagnostic Code 7805, VA examiners noted in both August 2007 and November 2008 that any functional limitation is not related to the scar.  The Veteran himself has also not complained of any problems related to the scar itself.  Therefore, inasmuch as there is no competent lay or medical evidence of functional limitations associated with the Veteran's service-connected scar, a compensable rating is not warranted under Diagnostic Code 7805.  Id.  

A compensable rating is also not warranted under other criteria applicable to scarring of the body.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the competent lay and medical evidence of record expressly indicates that the Veteran's scar is neither deep, unstable, nor measures at least 144 square inches (929 sq. cm).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7803 (2008).  The November 2008 examination report indicates that the proximal interphalangeal joint was tender to palpation, but relevant to the Rating Schedule, the examiner expressly noted that it was the joint, and not the scar, that was tender.  Thus, a compensable rating is also not warranted for a scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

The August 2007 and November 2008 VA examination reports reflect that the Veteran's major complaint associated with his service-connected right middle finger is stiffness.  He reported at the former examination that he was unable to make a complete fist due to problems with stiffness, and at the latter examination he indicated that this symptom worsened in cold weather.  Examination of the right hand in August 2007 failed to reveal any decreased movement in the affected finger, however, it was noted that the Veteran complained of stiffness throughout range of motion testing.  In November 2008, the Veteran demonstrated 10 degrees less flexion in his right middle finger as compared to his other fingers.  He was able to approximate his fingertip to the palm of his hand, but reported "stiffness" and "discomfort" in performing this motion.  

Section 4.71a of Title 38 of the United States Code of Federal Regulations contains diagnostic criteria for the musculoskeletal system.  Pertinent to the current appeal, Diagnostic Code 5229 provides for a maximum 10 percent rating for limitation of motion of the major or minor long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).  Here, both VA examination reports indicate that the Veteran can touch his middle finger to his palm.  However, both examination reports also note that he complains of stiffness while completing this movement (i.e., making a fist), and the November 2008 VA examination expressly states that there is a 10 degree loss of flexion in the proximal interphalangeal joint.  VA law and regulations provide that consideration be given to factors such as painful motion, weakened movement, excess fatigability, and incoordination in evaluating functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Keeping these principles in mind, as well as the benefit of the doubt rule, the Board is of the opinion that the Veteran's range of motion more nearly approximates that contemplated by a 10 percent rating as there is evidence that he experiences stiffness and discomfort in flexing the tip of his right finger to the proximal transverse crease of the palm of his right hand.  See 38 U.S.C.A. § 5107 (West 2002).  

While the Board finds that the Veteran meets the criteria for a compensable initial rating, a rating in excess of 10 percent is not warranted for any period of time as there is no indication of any ankylosis of the right middle finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2010); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  There is also no evidence that the Veteran's functional impairment more closely approximates that of an amputation of the right middle finger as he has not indicated that he is unable to use the finger.  Thus, Diagnostic Code 5154 is not for application.  Id. at Diagnostic Code 5154.  

The Board has reviewed the remaining evidence of record for evidence of other functional impairment which might warrant a higher or separate rating(s).  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran did complain at the August 2007 VA examination of occasional numbness in his right hand with repeated use, however, he denied such symptom at the November 2008 VA examination and clinical evaluation at both examinations failed to reveal any objective neurological impairment.  Muscle strength was noted to be intact throughout this appeal and the November 2008 examiner stated that the Veteran was able to demonstrate a good grip; radiographic examination of the finger was negative.  Thus, there does not appear to be any further impairment(s) associated with his service-connected laceration with which to assign an initial rating.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  As previously discussed, the Veteran complains that the major symptom associated with his service-connected right middle finger is stiffness and that this symptom affects his ability to fully flex and curl this finger.  He has not identified any specific occupational impairment, and it was noted at the November 2007 VA examination that he is able to complete all of his activities of daily living despite this functional limitation.  The Veteran is no longer employed, and did indicate that he occasionally experienced increased stiffness when working with his hands, but did not indicate that he was unable to complete any work assignments as a result of his service-connected right middle finger.  

Here, the Rating Schedule contemplates functional impairment associated with related factors such as stiffness, weakness, pain, etc.  Thus, it appears that schedular criteria adequately contemplate the signs and symptoms associated with his disability.  Moreover, it appears that the 10 percent rating contemplated by the schedular criteria adequately compensates the Veteran for any potential loss in earning capacity as there appears to be no more than minor discomfort associated with his finger as it pertains to his occupational functioning.  Seeing as the criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the rating schedule and a referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

The Veteran's previously denied claim of entitlement to service connection for a low back disorder is considered reopened, and to this extent, the appeal is granted.

An initial evaluation of 10 percent is awarded for residuals of a right middle finger laceration.  


REMAND

The Board regrets further delaying the Veteran's appeal, however, it finds that additional development is needed with respect to a number of the claims.  First and foremost, information of record indicates there is outstanding evidence from VA and non-VA sources that may be relevant to his claim for a higher initial rating for bipolar disorder, and the underlying merits of his reopened claim for service connection for degenerative disc disease of the lumbar spine.  As to the former claim, it does not appear that all of the Veteran's mental health records have been obtained from the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  This is evident from the fact that there is a VAMC printout showing global assessment of functioning (GAF) scores assigned on August 29, 2006, and May 4, 2007, but no corresponding record of evaluation or treatment.  Since VA records are considered to be in the constructive VA adjudicators during the consideration of a claim, a remand is necessary to associate with the claims file all VA outpatient treatment records for the current appeal, namely, records dated since July 2006 from the Milwaukee VAMC.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b) (West 2002).  

The Agency of Original Jurisdiction (AOJ) should also contact the Veteran and ask him to provide copies of records of any treatment notes associated with the private therapist mentioned at a May 2007 VA psychiatry appointment or provide the VA with information sufficient to obtain these records.  See 38 U.S.C.A. § 5103A(b).  He should also be asked to submit any evidence or information regarding low back problems experienced during the 1980s and early-1990s, including any treatment records, supporting lay evidence, and records related to his 1993 workers' compensation injury.  Such information is relevant to the issue of whether service connection is warranted for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity in light of a December 2007 private assessment that "[i]t would be helpful to look at records from the early 1990s . . . to see if they confirm a history of ongoing symptoms [of low back pain and left foot numbness] that led to the eventual back surgery" to better determine whether his degenerative disc disease with radiculopathy are related to in-service complaints.  See Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010).  

Following receipt of any outstanding medical evidence, the Veteran should be scheduled for new VA examinations to evaluate the current severity of his service-connected bipolar disorder and myofascial strain of the lumbar paraspinal muscles.  See 38 C.F.R. § 4.2 (2010).  With regard to the spine examination, the AOJ should request that the examiner explicitly discuss whether any signs or symptoms identified can be attributed as exclusive to the Veteran's nonservice-connected degenerative disc disease of the lumbar spine with left lower extremity radiculopathy or whether there is overlapping with his service-connected myofascial strain such that no distinction is possible.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Additionally, the Board finds that a new medical opinion is needed as to etiology of the Veteran's nonservice-connected degenerative disc disease of the lumbar spine with left lower extremity radiculopathy because the November 2008 VA examination failed to consider whether his degenerative disc disease is in any way aggravated by his service-connected myofascial strain.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008); 38 C.F.R. § 3.310 (2010).  

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should therefore be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

A VA eye examination should also be scheduled for the purpose of obtaining an opinion regarding the inception of his retinitis pigmentosa.  The Board notes that the etiological opinion presently of record focuses on whether the Veteran's military service caused or aggravated retinitis pigmentosa.  However, for purposes of VA compensation, it is not necessary to show causation.  Rather, it is only necessary to show that retinitis pigmentosa had its inception during service or, if it preexisted service, increased in severity beyond the natural progress of the disease.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  This is true even if retinitis pigmentosa is considered a hereditary or developmental disease.  See VAOPGCPREC 82-90 (July 18, 1990).  

Another VA respiratory examination is also needed because the May 2009 VA respiratory disorder did not consider whether bronchial asthma noted during service is related to any current diagnosis of asthma.  Further, given that the Veteran noted a history of preservice asthma in-service, yet his enlistment examination is negative for any respiratory or pulmonary problems, any opinion should consider whether the evidence obviously and manifestly demonstrates that asthma preexisted service, and if so, whether it clearly and unmistakably was not aggravated by service.  If not, the examiner should indicate whether his current asthma is related to breathing problems in service, to include bronchial asthma or bronchitis noted in service.  See 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (2010).  

Finally, the Veteran has not been provided first element VCAA notice as to how to substantiate his claim for service connection for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity as secondary to myofascial strain of the lumbar paraspinal muscles or his claim for TDIU.  However, as discussed above, these issues are raised by the evidence of record and the Board is ordering development pertinent to these claims.  Thus, pursuant to the VCAA, the Veteran should be provided notice that fulfills VA's notice requirements.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate (1) a claim for service connection for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity as secondary to myofascial strain of the lumbar paraspinal muscles and (2) a claim for TDIU.

2.  Contact the Veteran and ask that he either (a) submit any records associated with treatment by his private therapist, or (b) provide the VA with information such that it can obtain this outstanding evidence.  

3.  Contact the Veteran and ask that he submit any evidence or information regarding low back problems experienced during the 1980s and early-1990s, including any treatment records, supporting lay evidence from persons who knew and observed him during this period, and records related to his 1993 workers' compensation injury.  Notify him that he may alternatively provide the VA with information such that it can obtain any relevant, outstanding evidence.

4.  Obtain any VA outpatient treatment records, including mental health records, from the Milwaukee VAMC for the period from July 2006 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

5.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA eye examination to determine the onset of his retinitis pigmentosa.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following question(s), providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence, to include the Veteran's own assertions of night vision problems during service:  

	(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that retinitis pigmentosa first manifested (had its onset) during the Veteran's active duty service.  

	(b) If the examiner finds that the Veteran's retinitis pigmentosa had its onset prior to active duty service, he/she should discuss what evidence led to the conclusion that retinitis pigmentosa preexisted service and whether such evidence clearly and unmistakably (obviously and manifestly) supports that conclusion.  The examiner should then opine as to whether the lay and/or medical evidence of record demonstrates an increase in the severity of the disease during service, and if so, whether there is clear and unmistakable evidence (obvious and manifest) evidence that such increase represented nothing more than the natural progress of the disease.  

7.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA respiratory examination to determine the etiology of any current respiratory disorder, to include chronic bronchitis and asthma.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following question(s), providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence:  

	(a) Whether there is obvious and manifest evidence of record which demonstrates that the Veteran has asthma which preexisted military service.

	(b) If so, whether the evidence clearly and unmistakably demonstrates that any preexisting asthma was not chronically aggravated by military service, to include various episodes of bronchitis.  In other words, whether there is clear and unmistakable evidence (obvious and manifest) evidence that any increase in the severity of the Veteran's asthma during service represented nothing more than the natural progress of the disease.  

	(c) If the answer to 7(a) or (b) is in the negative, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current asthma is related to military service, to include the notation of bronchial asthma and/or multiple upper respiratory infections and episodes bronchitis.

	(d) Whether any other current chronic respiratory disorder manifested by breathing problems, including bronchitis, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), is related to military service.  

8.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA spine examination to determine the current degree of severity of his myofascial pain of the lumbar spinal muscles and the etiology of his degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided.

	(a) The examiner should describe any signs and symptoms associated with the Veteran's myofascial strain of the lumbar paraspinal muscles and degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner should also determine the range of motion of the Veteran's lumbar spine, in degrees, providing the degree at which pain is noted in each plane of motion.  It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss or favorable or unfavorable ankylosis .  It should also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbosacral spine and describe any symptoms and functional limitations associated with such impairment(s).  

	(b) With regard to any signs and symptoms identified, the examiner should discuss whether any signs or symptoms can be attributed as exclusive to the Veteran's degenerative disc disease of the lumbar spine with left lower extremity radiculopathy or whether there is overlapping with his service-connected myofascial strain of the lumbar paraspinal muscles such that no distinction is possible.  

	(c) After reviewing the record, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's degenerative disc disease of the lumbar spine with left lower extremity radiculopathy is related to military service, to include various complaints of low back pain and muscle strain.

	(d) If the examiner determines that it is less likely than not that degenerative disc disease of the lumbar spine is related to military service, then he/she should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that degenerative disc disease of the lumbar spine with left lower extremity radiculopathy is due to (caused by) or chronically worsened by (aggravated by) service-connected myofascial strain of the lumbar paraspinal muscles.

9.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his bipolar disorder.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should identify the nature, frequency, and severity of all current manifestations of bipolar disorder.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also comment on the impact of the Veteran's bipolar disorder upon his social and industrial activities, including what types of employment activities are limited because this disability and what types of employment, if any, are feasible given his functional impairment.  A rationale should be provided for all opinions expressed in the report.

10.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

11.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

12.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include TDIU, should be readjudicated, to include all evidence received since the last (supplemental) statements of the case.  If the claims remain denied, the Veteran and his attorney should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


